Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites “the liner has a second opening portion that is smaller in diameter than the first opening portion at a liner portion joined to the cap” in lines 3-4. It is unclear whether “at a liner portion joined to the cap” is describing the diameter of the first opening portion or the diameter of the second opening portion. For purposes of examination, this limitation will be interpreted as “the liner has a second opening portion at a liner portion joined to the cap, the second opening portion is smaller in diameter than the first opening portion.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Pub. 2018/0238491 to Imai (hereinafter “Imai”).
Regarding claim 1, Imai discloses a high pressure tank (tank 100, Fig. 1), comprising: a liner (liner 12, Fig. 1) that has gas barrier properties (para. [0028]) and that is made of resin (para. [0037]); a reinforcing layer (layers 11, 20, Fig. 1) disposed around the liner (liner 12); and a cap (cap 60, Fig. 1) that is provided on one end (see Fig. 1) of the liner (liner 12) and that includes a flange portion (annotated Fig. 1, below), wherein the reinforcing layer includes a first reinforcing layer (layer 11, Fig. 1) that is disposed between the liner (liner 12) and at least a part of a lower face of the flange portion (annotated Fig. 1), the part of the lower face including an outer end of the flange portion (annotated Fig. 1).

    PNG
    media_image1.png
    395
    489
    media_image1.png
    Greyscale

Imai Annotated Figure 1
Regarding claim 2, Imai further discloses the reinforcing layer (layers 11, 20, Fig. 1) further includes a second reinforcing layer (layer 20, Fig. 1) disposed on an upper face of the flange portion (annotated Fig. 1).
Regarding claim 3, Imai further discloses the reinforcing layer (layers 11, 20, Fig. 1) includes a reinforcing pipe portion (cylindrical portion of tank body, para. [0029]; Fig. 1) and a pair of reinforcing dome portions (hemispherical dome portions, para. [0029]; Fig. 1) joined to openings at both ends of the reinforcing pipe portion (dome portions are joined to opposite ends of the cylindrical portion, para. [0029]; Fig. 1); and each of the reinforcing dome portions (para. [0029]; Fig. 1) includes the first reinforcing layer and the second reinforcing layer (dome portions include layers 11, 20, Fig. 1).
Regarding claim 4, Imai further discloses the first reinforcing layer (layer 11, Fig. 1) is disposed in contact with the entirety of the lower face of the flange portion (annotated Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of U.S. Pub. 2011/0210127 to Strack et al. (hereinafter "Strack").
Regarding claim 5, Imai discloses the high pressure tank above and further discloses the cap has a first opening portion (annotated Fig. 1, above).
Imai does not expressly disclose the liner has a second opening portion that is smaller in diameter than the first opening portion at a liner portion joined to the cap; and the first opening portion and the second opening portion constitute a part of a channel for communicating between inside of the high pressure tank and outside of the high pressure tank.
Strack teaches a pressure vessel for storing a fluid having a liner and a reinforcing layer (Abstract, Fig. 2). Strack teaches a cap on one end of the liner having a flange portion and a first opening portion (Fig. 2). Strack teaches that the liner portion is joined to the cap at a second opening portion, the second opening portion having a smaller diameter than the first opening portion (annotated Fig. 2 below). Strack teaches that the first and second opening portions constitute a channel for communicating between the inside and outside of the tank (para. [0027]). Strack further teaches that this liner and boss arrangement is known and prevents relative movement between the boss and the liner (para. [0005]).

    PNG
    media_image2.png
    324
    483
    media_image2.png
    Greyscale

Strack Annotated Figure 2
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high pressure tank of Imai to have the liner portion extend into the cap to form a second opening portion smaller than the first opening portion such that the first and second opening portions form a channel as taught by Strack for the purpose of preventing relative movement between the boss and the liner as recognized by Strack (para. [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2009/0057319 to Schlag discloses a pressure vessel having a plurality of layers and a resin liner that joins to the cap and has a second opening portion that is smaller than a first opening portion of the cap (see Fig. 1).
U.S. Pub. 2015/0014332 to Nishibu discloses a high pressure tank having a liner and a reinforcing layer secured to a cap having a flange (Fig. 1).
U.S. Pub. 2011/0210475 to Strack discloses a vessel having a liner and a reinforcing layer, the liner having a second opening portion smaller in diameter than an opening of the cap (Fig. 1).
U.S. Pat. 5,287,988 to Murray discloses a pressure vessel having a liner and a reinforcing layer, the reinforcing layer having a first portion on a bottom surface of a flange and a second portion on a top surface of the flange (Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                   

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733